Citation Nr: 0013097	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
right knee with chondromalacia and mild osteo-arthritis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for arthralgia of the 
hips, shoulders, hands, elbows, and spine.

4.  Entitlement to service connection for a disability of the 
upper and lower back, to include degenerative joint disease 
of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
August 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from June 1997 and December 1998 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  The appellant's service-connected right knee disability 
is currently manifested by complaints of pain and that the 
knee will "go out," with objective findings for 
patellofemoral pain and mild osteo-arthritis.

2.  The appellant's service-connected left knee disability is 
currently manifested by complaints of pain and that the knee 
will "go out," with objective findings for patellofemoral 
pain and mild osteo-arthritis.

3.  VARO denied service connection for arthralgia of the 
hips, shoulders, hands, elbows, and spine in a rating 
decision dated August 1993.  No appeal was filed and that 
decision became final.

4.  Evidence submitted since VARO's August 1993 rating 
decision is neither new nor material to the issue of service 
connection for arthralgias of the shoulders, hands, elbows, 
and spine as it is redundant of evidence previously 
considered and it not probative of whether the claimed 
arthralgias are related to service.

5.  Evidence submitted since VARO's August 1993 rating 
decision is new and material to the issue of service 
connection for arthralgia of the hips; specifically, a 
private medical statement suggests a possible causal 
relationship between the appellant's current hip problems and 
service.

6.  Competent medical evidence has not been presented showing 
a nexus, or link between the appellants' claimed upper and 
lower back pain, including degenerative joint disease of the 
thoracic spine, and the appellant's period of active service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for bursitis of the right knee with chondromalacia 
and mild osteo-arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5257 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5257 (1999).

3.  New and material evidence sufficient to reopen the claim 
to service connection for arthralgias of the shoulders, 
hands, elbows, and spine has not been presented.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

4.  New and material evidence sufficient to reopen the claim 
to service connection for arthralgia of the hips has been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).
5.  A well grounded claim for service connection for 
arthralgia of the hips has been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

6.  A well grounded claim for service connection for upper 
and lower back pain, including degenerative joint disease of 
the thoracic spine, has not been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increase

The appellant contends that the 10 percent evaluation 
assigned each service-connected knee does not reflect 
adequately the severity of his knee symptomatology.  He 
asserts that the evaluation should be increased based 
recurrent episodes of giving way of the knees due to 
instability and that a separate 10 percent evaluation should 
be assigned each knee because of arthritis.  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disabilities are more severe, his claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection and a noncompensable evaluation for 
bursitis of the right knee with chondromalacia and 
chondromalacia of the left knee have been in effect since 
August 1976.  The appellant appealed a June 1997 rating 
decision, which assigned a 10 percent evaluation for the 
right knee and continued the 0 percent evaluation for the 
left knee, pursuant to diagnostic code 5257.  During the 
course of the appeal, VARO increased the assigned evaluation 
to 10 percent for the left knee as well, pursuant to 
diagnostic code 5257.  Additionally, the appellant presented 
sworn testimony in March 2000 before the undersigned, arguing 
that his knee impairment warranted separate evaluations for 
arthritis and instability.

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 5257, a 10, 20 and 30 percent rating where 
there is slight, moderate or severe knee impairment, with 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  Bursitis is 
rated based on the limitation of motion of the affected part.  
Id., Diagnostic Code 5019; see also Diagnostic Codes 5260 and 
5261 (limitation of motion rating criteria) (1999).

VA examinations of the knees were conducted in June 1997 and 
October 1998.  In June 1997, the appellant complained of knee 
pain and discomfort, along with an inability to walk or stand 
for prolonged periods of time.  Objectively, the appellant 
had no difficulty ambulating and he was able to function 
without assistance.  There was no evidence of muscular 
atrophy or hypertrophy, swelling, or neurological deficits.  
Mild tenderness of the right knee was shown.  The range of 
motion was 130 degrees on flexion to -5 on extension in the 
right knee.  The impression was chondromalacia of the right 
knee, by history.

On VA examination of the knees in October 1998, the appellant 
complained of pain in both knees "almost all the time" with 
locking and giving way of the knees.  When asked to explain 
what he meant by saying that his knees "go out," the 
appellant stated that it hurts all the time.  He reported 
that standing and walking exacerbated the pain.  Objectively, 
the knees had normal alignment, and there was no swelling, 
deformity, warmth, or tenderness.  Extension was 0 degrees, 
bilaterally, and flexion was 140 degrees bilaterally.  The 
examiner indicated that there was no evidence of 
chondromalacia.

On a separate examination, also in October 1998, the 
appellant complained of occasional swelling and instability, 
but he denied locking or other mechanical symptoms.  He 
further complained that he was unable to exercise 
appropriately due to knee pain, but he denied any formal 
treatment.  Objectively, the appellant had a normal gait.  
There was no swelling, effusion, atrophy, or limitation of 
motion.  The range of motion was from 0 to 140 degrees 
bilaterally, on both active and passive testing, which was 
characterized as normal by the examiner.  There was minimal 
crepitus at the patellofemoral joint with flexion and 
extension.  There was no instability or tenderness over the 
mediolateral joint line.  Tenderness was found over the 
inferior pole of the patella and the medial and lateral 
facets.  There was minimal tenderness with a patellar grind.  
X-rays revealed very mild osteo-arthritic degenerative 
changes.  The diagnosis was patellofemoral pain syndrome due 
to overuse, described an minimally symptomatic with only 
occasional anterior knee pain.  It was noted that he was 
limited in his activity due to knee pain, which he treated 
with anti-inflammatory medications.  The examiner commented 
that the appellant had normal gait and ambulation ability, as 
well as, normal strength and motion, without atrophy or 
incoordination.  The only significant clinical finding was 
for "minimal tenderness to deep palpation" and the examiner 
indicated that this did not significantly limit the 
appellant's daily activities or lifestyle.

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent for 
either knee.  The VA examinations in June 1997 and October 
1998 were essentially silent for objective evidence abnormal 
knee pathology and, on the most recent examinations in 
October 1998, there was no evidence of limitation of motion, 
edema, effusion, subluxation, or instability.  VA outpatient 
treatment records dated January 1996 to January 1998 reflect 
clinical findings that are consistent with the VA 
examinations' clinical findings.  Furthermore, private 
treatment records dated July 1997 and July 1998, along with 
the private physicians' statements regarding the knees dated 
September 1997 and February 1999 reflect no more than mild 
knee symptomatology.  Dr. Karp reported in his September 1997 
statement that the appellant's knee problems were primarily 
manifested by complaints of patellofemoral pain bilaterally, 
worse on the right.  Dr. Siegel reported in his February 1999 
statement that the appellant had excellent muscle development 
and that there was no evidence of laxity or subluxation; 
clinical findings were significant only for pain with full 
flexion as observed by the physician when the appellant came 
out of a squatted position.

There is no evidence that the appellant's right and left knee 
disabilities are manifested by moderate recurrent subluxation 
or lateral instability, or that it causes more than slight 
overall impairment of either knee.  An October 1998 VA 
examination report reflects the appellant's knees were only 
minimally symptomatic with only occasional anterior knee pain 
and did not interfere with daily activities or lifestyle.

The Board has also considered whether an increased evaluation 
could be assigned for the either right or left knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet App 202 (1995).  In making this 
determination, the Board finds that since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not apply.  
See Johnson v. Brown, 9 Vet.App. 7, 9 (1996).

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The appellant has not 
been shown to have limited range of knee motion.  The 
examiners on VA examinations in October 1998 described the 
range of motion as normal.  Therefore, an increase based on 
limitation of motion is without merit.  Further, although the 
record frequently refers to bilateral osteo-arthritis, the 
objective medical findings of record are negative for 
instability notwithstanding the appellant's subjective 
complaints that his knees "go out."  Therefore, a separate 
rating for either knee under Diagnostic Code 5010-5003 is not 
warranted.  VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 (1997) (A 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 based 
on additional disability).  Finally, in absence of evidence 
of ankylosis (Diagnostic Code 5256) or impairment of the 
tibia and fibula (Diagnostic Code 5262), there is no basis 
for evaluating of the appellant's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claims for an evaluation 
in excess of 10 percent for right and left knee disabilities.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 
(1990).

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disabilities 
under consideration have caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

II.  Claims to Reopen

In August 1993, VARO denied the appellant's claim for service 
connection for arthralgia of the hips, shoulders, hands, 
elbows, and spine.  This decision is final.  We note that a 
final rating determination is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 
C.F.R. § 20.1100 (1999).  Under pertinent law and 
regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Evidence considered by VARO in its August 1993 decision 
included service medical records, report of VA examination 
dated December 1978, VA treatment records dated November 1980 
to January 1993, and report of VA examination dated June 
1993.  VARO found that, although the appellant complained of 
arthralgias of multiple joints (shoulders, upper back, low 
back, hips knees ankles, fingers, and toes), and arthralgia 
of multiple joints of undetermined cause was diagnosed on VA 
examination in June 1993, there was no medical evidence 
showing that this was a disease or injury incurred in, or 
aggravated by, active service.  It was noted that the service 
medical records were entirely negative for complaints or 
findings for arthralgia.  Accordingly, service connection was 
denied.

Evidence submitted since VARO's August 1993 decision includes 
VA treatment records dated January 1996 to January 1998, 
reports of VA examinations dated June 1997 and October 1998, 
an October 1997 MRI of the cervical spine, a private 
physician's statement dated February 1999, and sworn 
testimony from a personal hearing conducted in March 2000.

The VA outpatient treatment records show complaints of pain 
in the hips and knees, diagnosed as degenerative joint 
disease, and complaints of elbow pain, assessed as tennis 
elbow.  These records further show complaints of bilateral 
wrist pain, but without objective indications of abnormal 
pathology.  In December 1996, the appellant complained of 
multiple joint pains, chiefly involving the knees, shoulders, 
head, and neck.  However, examination revealed normal range 
of motion of the neck, shoulder, elbows, wrists and fingers 
of both hands.
Reports of VA joint examinations dated June 1997 and October 
1998 are negative for complaints of multiple arthralgias, and 
concerned the appellants knee problems.  The October 1997 MRI 
of the cervical spine revealed mild cervical spondylitic 
changes and multi-level degenerative disc disease.  A private 
treatment note dated July 1998 from D.A. Karp, M.D., reflects 
complaints of pain in both knees and right hip region.  A 
private medical statement dated February 1999 from D.A. 
Siegel, M.D., reflects that the appellant was referred from 
Dr. Karp and that he reviewed certain private evaluation 
reports of Drs. Feiertag, Lonstein, and Karp, as well as, a 
1976 service treatment entry.  By history, all the 
appellant's orthopedic problems stem from having been forced 
to walk and run with a stress fracture of the foot during 
basic training.  The appellant complained of knee and groin 
pain.  The impression was "some arthritic disease of the 
bilateral hips."  In regard to the neck and back, Dr. Siegel 
noted that previous x-rays revealed degenerative disc disease 
of the cervical spine and normal lumbar spine.  In regard to 
whether these degenerative changes are related to service, 
Dr. Siegel stated as follows:

I do have a physician report dated March 
9, 1976, where he was complaining of left 
leg, knee, and thigh pain.  The records 
are consistent with his stated history of 
knee and hip pain persistent since 1976, 
indicating that there may be a causal 
relationship.

The Board notes that the appellant provided sworn testimony 
in March 2000 that reiterated his belief that he had 
arthralgias of the hips, shoulder, hands, elbows, and spine 
due to having been forced to walk and run with a stress 
fracture of the foot.   However, lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Having reviewed the most recent evidentiary submissions, the 
Board finds that they are not new and material to the issue 
of service connection for arthralgias of the shoulders, 
hands, elbows, and spine.  The evidence is not new because it 
is essentially redundant of previous information considered 
by VARO.  The evidence is not material because it does not 
demonstrate that any post service complaints of arthralgias 
of the shoulder, hands, elbows, or spine are related to 
service.  We note that Dr. Siegel's medical statement 
essentially addressed a possible causal relationship between 
the appellant's knee and leg problems and service, not the 
claimed shoulders, hands, elbows, and spine.  In fact, no 
disability of the shoulders, hands, elbows, or lumbar spine 
was shown.  The Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim as it concerns the 
shoulders, hands, elbows, and spine.

However, this same statement from Dr. Siegel is new and 
material with respect to the claimed arthralgia of the hips.  
Specifically, Dr. Siegel's statement that the records 
reviewed by him are consistent with the appellant's stated 
history of knee and hip pain since 1976, indicating that 
there may be a causal relationship, is new and material.  The 
Board finds that this particular additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the next 
question that must be answered is whether the claim is well 
grounded under 38 U.S.C.A. § 5107, which the Board will 
discuss the subsequent portion of this decision.

III.  Claims for Service Connection

The appellant seeks service connection for arthralgia of the 
hips and a disability of the upper and lower back.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In the case of 
any disease diagnosed after discharge, service connection may 
be granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

A.  Arthralgia of the Hips

Regarding arthralgia of the hips, the Board observes that the 
appellant has presented competent evidence showing hip 
problems, assessed as degenerative joint disease on a 
November 1996 VA outpatient treatment entry, and showing a 
possible causal relationship to service.  Specifically, Dr. 
Siegel's statement that the records reviewed by him are 
consistent with the appellant's stated history of knee and 
hip pain since 1976, indicating that there may be a causal 
relationship is competent nexus evidence in this matter.  
Accordingly, the Board finds that this claim is well 
grounded.

However, to ensure full compliance with due process 
requirements, VARO must readjudicate the claim in first 
instance on a de novo basis so as to prevent prejudice to the 
appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
Therefore, further discussion of this issue by the Board at 
this time would be premature.

B.  Upper and Lower Back

A private medical statement dated August 1997 from M.B. 
Lonstein, reflects that the appellant was referred from 
another physician for orthopedic evaluation.  By history, the 
appellant had mid and low back pain for at least 20 years, 
which he stated had started in basic training.  The 
impression was "[u]pper and lower back pain.  Symptoms have 
been present over 20 years."

Having reviewed the pertinent evidence in this matter, the 
Board finds that a well grounded claim for service connection 
for a disability of the upper and lower back, to include 
degenerative joint disease of the thoracic spine, has not 
been presented.  Competent medical evidence showing a nexus 
between the current back disorder(s) and service is necessary 
to well ground the claim.  See Epps supra.  Although the 
appellant provided sworn testimony that he has upper and 
lower back problems related to a stress fracture of the foot 
in service, which caused him to alter his gait, he is not 
competent as a lay person to provide a medical opinion on its 
relationship to service.  See Espiritu supra.  Also, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Id. at 482.  Moreover, lay assertions of 
medical causation or medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak supra. at 611.  Accordingly, absent 
competent medical evidence showing a nexus, link, between the 
current back symptoms and service, the claim is not well 
grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its October 1999 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.


ORDER

Entitlement to an increased rating for bursitis of the right 
knee with chondromalacia and mild osteo-arthritis is denied.

Entitlement to an increased rating for chondromalacia of the 
left knee is denied.

Having found that new and material evidence has not been 
submitted to reopen the claim for service connection for 
arthralgias of the shoulders, hands, elbows, and spine, the 
claim remains denied.

Having found that new and material evidence has been 
submitted to reopen the claim for service connection for 
arthralgia of the hips, the claim is reopened.

To the extent of the finding that a well grounded claim for 
service connection for arthralgia of the hips has been 
presented, the claim is resolved in the appellant's favor.

Service connection for a disability of the upper and lower 
back, to include degenerative joint disease of the thoracic 
spine, is denied.


REMAND

Having found that new and material evidence has been 
submitted to reopen the claim for service connection for 
arthralgia of the hips, and that the claim is well grounded, 
the issue of entitlement to service connection for arthralgia 
of the hips must be considered by VARO in the first instance 
on a de novo basis, with consideration of all the evidence of 
record so as to prevent prejudice to the appellant.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  VARO must determine, as a 
question of fact, the weight and credibility of the new 
evidence in the context of all the evidence, new and old.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

